0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to Applicant’s Amendment filed on 02/21/2022, claims 21, 34 and 40 have been amended per the Applicant’s request. Claims 21-40 are currently pending in the application.

Response to Arguments
	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21, 25, 28-29, 31, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 18 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 
Instant Application 
US Patent No.: 10,218,798 B2
21. A system comprising: a memory; and
at least one processor connected with the memory, the at least one processor configured to execute operations comprising:
receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; receiving, by a first device, passive information associated with the second device, wherein the passive information is generated without requiring user input; evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues; determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information, wherein 
response to display of the directed content 
on the second device; and storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue.
25. The system of claim 21, wherein the first device sends the directed content to the second device prior to receiving the information from the second device.
28. The system of claim 21, wherein a directed content impression record is created when the directed content is viewed on the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp.
29. The system of claim 21, wherein evaluating the information comprises: using the information to identify the one or more 
31. The system of claim 29, wherein the likelihood the second device is located at one or more candidate venues is based on the confidence score associated with the predicted venue.
34. A method comprising: receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device; receiving, by a first device, passive information associated with the second device, wherein the passive information is generated without requiring user input; evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more 
response to display of the directed content 
on the second device; and storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue.





40. A computer-readable hardware storage medium comprising computer-executable instructions that when executed by a processor, cause the processor to:
receiving, by a first device, information from a second device, wherein the information is  receiving, by a first device, passive information associated with the second device, wherein the passive information is generated without requiring user input; evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues; determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information, wherein the determination is based at least upon a 
message received from the second device in 
response to display of the directed content 
on the second device; and storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue.
























9. A computer-implemented method comprising: sending, by a server device, directed content to a client computing device, wherein the directed content is unsolicited; receiving passive information from the client computing device, wherein the passive information is received after the client computing device receives the directed content; detecting, by the server device, that the client computing device is located at a predicted venue using the passive information; when the directed content is associated with the predicted venue, 
18. A computer-readable hardware storage medium comprising computer-executable instructions that when executed by a processor, cause the processor to: send, by a server device, directed content to a client computing device, wherein the directed 


Regarding claims 21, 25, 28-29, 31, 34 and 40, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 1, 9, and 18 of U.S. Patent No. 10,218,798 B2 since they are claiming the same subject matter and are substantially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-32 and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namiot et al. (NPL, “Customized Check-in Procedures”, hereinafter .

Regarding claim 21, Namiot teaches a system comprising: 
a memory (Namiot pg 162, second par, i.e., mobile phone has memory); and
at least one processor connected with the memory (Namiot pg 162, second par, i.e., mobile phone has processor connected with memory), the at least one processor configured to execute operations comprising:
receiving, by a first device, information from a second device, wherein the information is related to directed content previously received by the second device (Namiot pg 162, first par, i.e., “the transition from the first page to the second pages post data to social network”);
receiving, by a first device, passive information associated with the second device, wherein the passive information is generated without requiring user input (Namiot pg 162, second par, i.e., receiving the QR-code scanned by the second device);
evaluating, by the first device, the passive information to determine the second device is located at a predicted venue, wherein the evaluating comprises calculating a likelihood the second device is located at one or more candidate venues (Namiot pg 162, third par, i.e., the received QR-code is calculated to determine the second device is located at a predicted venue);
determining, by the first device, the directed content has been presented by the second device prior to receiving the passive information, wherein the determination is 
Namiot fails to explicitly teach storing a directed content conversion record in a data store, wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue. However, in the same field of endeavor, Priness teaches storing a directed content conversion record in a data store (Priness [0147], “contextual information generated based on the venue visit”, the Examiner interprets the contextual information as the recited directed content conversion record), wherein the directed content conversion record comprises a timestamp the second device was located at the predicted venue (Priness [0112], “Contextual information can comprise any type of semantic information corresponding to the venue visit, the user and/or the visited venue. Examples include the time of day, whether it is a weekend, weekday, or holiday, weather conditions, and many more”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Namiot by incorporating the teachings of Priness. The motivation would be to provide to a service associated with the user device that could cause content to be presented to the user on user device based on the selected visit venue (Priness [0147]).
 
As to claim 22, Namiot as modified by Priness also teaches the system of claim 21, wherein the information comprises active data for a user of the second device, the 

As to claim 23, Namiot as modified by Priness also teaches the system of claim 22, wherein the information further comprises passive data for a user of the second device, the passive data being collected by the second device without requiring explicit input by the user (Namiot pg 162, first par, i.e., automatic generated post that include the business provided information).

As to claim 24, Namiot as modified by Priness also teaches the system of claim 21, wherein the information comprises passive data for a user of the second device, the passive data being collected by the second device without requiring explicit input by the user (Namiot pg 162, first par, i.e., automatic generated post that include the business provided information).

As to claim 25, Namiot as modified by Priness also teaches the system of claim 21, wherein the first device sends the directed content to the second device prior to receiving the information from the second device (Namiot pg 162, fig. 2).

As to claim 26, Namiot as modified by Priness also teaches the system of claim 21, wherein the directed content comprises data relating to the predicted venue, the data comprising at least one of menu information, hours of operation, or contact information (Namiot pg 162, fig. 2, e.g., receiving a free soda from the menu selection).

As to claim 29, Namiot as modified by Priness also teaches the system of claim 21, wherein evaluating the information comprises: using the information to identify the one or more candidate venues; calculating a confidence score for each of the one or more candidate venues (Priness [0088]-[0091], a probabilistic model is used to generates a confidence score from the semantic signals, the semantic signals are used for the system to determine that any venture has likely been visited by the user); and ranking the one or more candidate venues based on respective confidence scores (Priness [0145], “venue visit engine 212 can rank at least some of candidate venues 226 by a confidence that a given candidate venue is a visited venue of a venue visit by the user based at least in part on venue characteristics of characteristics 234 associated with the given candidate venue and additional semantic information associated with the user, such as user characteristics of characteristics 234”).

As to claim 30, Namiot as modified by Priness also teaches the system of claim 29, wherein the predicted venue is ranked highest among the one or more candidate venues (Priness [0146]), and a confidence score associated with the predicted venue meets a threshold value (Priness [0145]).

As to claim 31, Namiot as modified by Priness also teaches the system of claim 29, wherein the likelihood the second device is located at one or more candidate venues is based on the confidence score associated with the predicted venue (Priness [0145]).

As to claim 32, Namiot as modified by Priness also teaches the system of claim 21, wherein storing the directed content conversion record comprises comparing the timestamp the second device was located at the predicted venue to a timestamp the second device interacted with the directed content (Priness [0071]).

As to claim 34, the claim recites the limitations substantially similar to those of claim 21; therefore, claim 34 is similarly rejected.

	Claim 35 corresponds to claims 22 and 23; therefore, claim 35 is similarly rejected.

As to claim 36, Namiot as modified by Priness also teaches the system of claim 34, the method further comprising:
aggregating one or more directed content conversion records stored in the data store (Priness [0112], i.e., aggregating user data from contextual information); and 
building one or more segment categories using the aggregated one or more directed content conversion records (Priness [0113], i.e., categorizing the venue visit).

As to claim 37, Namiot as modified by Priness also teaches the system of claim 34, wherein the one or more segment categories are each based on a venue type (Priness [0113]).

As to claim 38, Namiot as modified by Priness also teaches the system of claim 34, wherein building the one or more segment categories is based on whether one or more devices meets a predetermined condition (Priness [0105], i.e., building user venue visitation patterns).

	As to claim 39, Namiot as modified by Priness also teaches the system of claim 38, wherein the predetermined condition is a number of times the one or more devices are detected at one or more venues within a predetermined time period (Priness [0105], i.e., the appearance of a candidate venue in multiple visits (e.g., with the same day or week)).

	Claim 40 recites the limitations substantially similar to those of claim 21 and is similarly rejected.

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namiot in view of Priness, and further in view of Poliakov et al. (U.S. PGPUB No. 2015/0193543 A1, hereinafter “Poliakov”).

As to claim 27, Namiot as modified by Priness teaches the system of claim 21 but fails to explicitly teach wherein a directed content impression record is created upon receiving the information from the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp. However, in the same field of 

As to claim 28, Namiot as modified by Priness also teaches the system of claim 21 but fails to explicitly teach wherein a directed content impression record is created when the directed content is viewed on the second device, the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp. However, in the same field of endeavor, Poliakov teaches a directed content impression record is created when the directed content is viewed on the second device (Poliakov [0013), the directed content impression record comprising at least two of: at least a portion of the directed content, an identifier for the second device, or an impression record timestamp (Poliakov Fig. 2, a locomizer user_1 record, the Examiner interprets the User ID as the client computing device identifier). It would have been obvious to one of ordinary skill in .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namiot in view of Priness, and further in view of Steiner (U.S. PGPUB No. 2012/0213404 A1).

As to claim 33, Namiot as modified by Priness teaches the system of claim 21 but fails to explicitly teach wherein the directed content conversion record is stored when a difference between the timestamp the second device was located at the predicted venue and the timestamp the second device interacted with the directed content is less than a predetermined time. However, Steiner teaches the directed content conversion record is stored when a difference between the timestamp the second device was located at the predicted venue and the timestamp the second device interacted with the directed content is less than a predetermined time (Steiner [0027], comparing two timestamps to determine if the difference is less than a threshold amount of time in order to perform an action (e.g., clustering items, Steiner [0033])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indication of Namiot, Priness, and Poliakov by checking the difference between the timestamps of the two related items as taught by Steiner. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157